Case 1:16-cv-08649-JGK Document 58-1 Filed 01/13/20 Page 1 of 10

SETTLEMENT AGREEMENT AND RELEASE

This Agreement and General Release (the “Agreement”), is entered into between
Edwin Ramos (“Ramos”), Julio Batista HI (“Batista”), Fazool Ramjohn (“Ramjohn”), and Richard
Vargas (“Vargas,” and each individually, an “Employee” and collectively, “Employees”) and
Parkchester Department of Public Safety LLC d/b/a Parkchester DPS LLC (“Parkchester DPS
LLC” or “Employer’’).

WHEREAS, Employees are Plaintiffs in the matter of Ramos, et al. v. Parkchester
Departinent of Public Safety LLC d/b/a Parkchester DPS LLC, Docket No. 1:16-cv-8649-JGK
(S.D.N.Y.), (hereinafter, “the Action”), the Honorable John G. Koeltl, United States District Judge,
presiding (hereinafter, “the Court’), arising under the Fair Labor Standards Act (“FLSA”) and New
York Labor Law;

WHEREAS, Employees have asserted various claims against Employer concerning
payment of wages in the Action; and

WHEREAS, Employer denies Employees’ material allegations; and

WHEREAS, Employees and Employer acknowledge the existence of a bona fide dispute
concerning Employees’ entitlement to the monies claimed; and

WHEREAS, each Employee has consulted with legal counsel of his choosing and, after
consultation, acknowledges and agrees that the terms and conditions set forth herein represent a
fair and reasonable compromise of his claims; and

WHEREAS, Employees and Employer have agreed to finally and fully settle claims that
were or could have been asserted against the other upon the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is agreed as follows:

1. Release.

(A) In consideration of the promises and undertakings set forth in this
Agreement, each Employee hereby unconditionally and irrevocably
releases, waives, discharges and gives up any and all Wage Claims (as
defined below) that he has or may have against Parkchester DPS, LLC, The
Parkchester North Condominium, Parkchester South Condominium, Inc.,
Parkchester Preservation Management LLC, and each of their respective
past and present successors, assigns, affiliated entities, and each of their
respective past and present owners, unit owners, directors, officers,
members, shareholders, governing boards (including without limitation the
boards of managers of The Parkchester North Condominium and
Parkchester South Condominium, Inc.), agents, managers, employees,
insurers, and attorneys (together, “Releasees”), as of the date the Agreement
is signed by each Employee.
Case 1:16-cv-08649-JGK Document 58-1 Filed 01/13/20 Page 2 of 10

(B) “Wage Claims” means any and all actions, charges, complaints,
controversies, demands, causes of action, suits, rights, and/or claims
whatsoever for debts, sums of money, consulting fees, wages, salary,
commissions, bonuses, stock options, equity grants, severance pay,
separation pay, vacation pay, sick pay, fees and costs, attorneys’ fees,
losses, penalties, or damages arising from or relating to anything that
happened before each Employee signs this Agreement, whether based in
contract, tort, constitutional, statutory or common law, federal, state, or
local statute, order, law or regulation regarding all claims arising from or
relating to cach Employee’s employment with Employer or the other
Releasees, relating to wages and/or benefits under the Fair Labor Standards
Act (“FLSA”) and New York State Labor Law, including claims for breach
of express or implied contract, breach of an implied covenant of good faith
and fair dealing, breach of labor contract or collective bargaining
agreement, violation of public policy, any claims for unpaid wages,
minimum wages, overtime compensations, or bonuses, or any claim for
attorneys’ fees, liquidated damages, interest, or any other duty or obligation
of any kind or description whether arising in law or equity, including all
claims arising out of the Action that were or could have been asserted on
behalf of any Employee.

2, Covenant Not to Sue. Subject to the limitations contained in this Agreement, no
Employee shall commence any judicial or administrative action seeking money
damages concerning any Wage Claim against any Releasee. Releasees shall be
entitled to recover from Employees all reasonable attorneys’ fees and costs incurred
as a result of a breach of this Paragraph 2.

3. Limitations on Release/Coyenant Not to Sue, Nothing in this Agreement is
intended to (i) preclude a party from enforcing the terms of this Agreement, or (11)
preclude any Employee from filing, or participating in the investigation of, a charge
of discrimination by a federal, state or local fair employment practice agency,
provided such Employee shall not be entitled to any monetary damages in
connection with any such charge.

4, Payment.

(A) Ramos: As good consideration for Ramos’ execution and delivery of this
Agreement, Employer agrees to pay Ramos the total settlement amount of
Thirty-Two Thousand Three Hundred Ninety-Six Dollars and Ninety Cents
($32,396.90), distributed as follows:

i. Payable to Ramos, a gross settlement sum of Twenty-One
Thousand Seven Hundred Fifteen Dollars and Seventy Eight Cents
($21,715.78), 50% of which ($10,857.89) shall be paid on one
check and shall be subject to withholdings and reported on an IRS
Form W-2, and the remaining 50% of which ($10,857.89) shall be
paid on another check and which shall subject to no withholdings
and reported on an IRS Form 1099; and

2
Case 1:16-cv-08649-JGK Document 58-1 Filed 01/13/20 Page 3 of 10

(B)

(C)

(D)

il. To Borrelli & Associates, P.L.L.C., a gross sum of Ten Thousand
Six Hundred Eighty-One Dollars and Twelve Cents ($10,681.12),
representing payment solely for Ramos’s attorneys’ fees for
Ramos’s Wage Claims.

Batista: As good consideration for Batista’s execution and delivery of this
Agreement, Employer agrees to pay Batista the total settlement amount of
Sixty-Three Thousand Four Hundred Ninety-One Dollars and Ninety Cents
($63,491.90), distributed as follows:

i. Payable to Batista, a gross settlement sum of Forty-Two Thousand
Two Hundred Eighty-Seven Dollars and Forty-Two Cents
($42,287.42), 50% of which ($21,143.71) shall be paid on one check
subject to withholdings and reported on an IRS Form W-2, and the
remaining 50% of which ($21,143.71) shall be paid on another
check, subject to no withholdings and reported on an IRS Form
1099; and

il. To Borrelli & Associates, P.L.L.C., a gross sum of Twenty-One
Thousand Two Hundred Four Dollars and Forty-Eight Cents
($21,204.48), representing payment solely for Batista’s attorneys’
fees for Batista’s Wage Claims.

Ramjohn: As good consideration for Ramjohn’s execution and delivery of
this Agreement, Employer agrees to pay Ramjohn the total settlement
amount of Eighty-Two Thousand Nine Hundred Ninety Dollars and Nine
Cents ($82,990.09), distributed as follows:

i. Payable to Ramjohn, a gross settlement sum of Fifty Five Thousand
Three Hundred Fifty-Seven Dollars and Fourteen Cents
($55,357.14), 50% of which ($27,678.57) shall be paid on one check
subject to withholdings and reported on an IRS Form W-2, and the
remaining 50% of which ($27,678.57) shall be paid on another
check, subject to no withholdings and reported on an IRS Form
1099; and

ii. To Borrelli & Associates, P.L.L.C., a gross sum of Twenty-Seven
Thousand Six Hundred Thirty-Two Dollars and Ninety-Five Cents
($27,632.95), representing payment solely for Ramjohn’s attorneys’
fees for Ramjohn’s Wage Claims.

Vargas: As good consideration for Vargas’ execution and delivery of this
Agreement, Employer agrees to pay Vargas the total settlement amount of
Ninety-Nine Thousand Nine Hundred Ninety Dollars and Nineteen Cents
($99,990.19), distributed as follows:

i. Payable to Vargas, a gross settlement sum of Sixty-Six Thousand
Seven Hundred Fifty-Two Dollars and Thirty-Eight cents
Case 1:16-cv-08649-JGK Document 58-1 Filed 01/13/20 Page 4 of 10

(E)

(F)

(G)

(H)

($66,752.38), 50% of which ($33,376.19) shall be paid on one check
subject to withholdings and reported on an IRS Form W-2, and the
remaining 50% of which ($33,376.19) shall be paid on another
check, subject to no withholdings and reported on an IRS Form
1099; and

ii. To Borrelli & Associates, P.L.L.C., a gross sum of Thirty-Three
Thousand Two Hundred Thirty-Seven Dollars and Eighty-One
Cents ($33,237.81), representing payment solely for Vargas’s
attorneys’ fees for Vargas’s Wage Claims.

Payment shall be made within the later of: (1) thirty (30) days after
Employee’s execution and delivery of this Agreement and IRS Forms W-4
and W-9; or thirty (30) days after the Court approves this Agreement as fair
and reasonable under Cheeks v. Freeport Pancake House, Inc., 796 F.3d
199 (2d Cir. 2015).

All payments shall be delivered to Borrelli & Associates, P.L.L.C.,
Attention: Michael J. Borrelli, Esq., 910 Franklin Avenue, Suite 200,
Garden City, New York 11530.

Releasees make no representations or warranties regarding the tax status of
or any tax issues relating to the payments provided for in this Paragraph 4.
Employees acknowledge that they have not relied upon any representation,
statement or omission made by Releasees, or by any of their agents,
attorneys or representatives, concerning the taxability of any portion of the
payments to be paid under this Agreement or otherwise. In the event that
taxes are assessed against Employees as a result of the payments described
in this Paragraph 4, with the exception of any such taxes withheld by
Releasees pursuant to the W-2 portions of the payments described in
Paragraph 4(A)-(D), above, Employees shall be solely responsible for the
payment of such taxes, interest and/or penalties as may be assessed against
them for federal, state and local income taxes and unemployment taxes and
they shall and do hereby agree to indemnify and hold harmless Releasees
for any claims arising from or relating to such taxes, interest and/or
penalties.

Employer’s payment obligation under this Agreement shall be fully
satisfied upon delivery of payment to Borrelli & Associates, P.L.L.C.
(“Employee’s counsel”). Employer shall bear no responsibility for further
distribution of the settlement sums..

Termination of Litigation. The parties agree to work cooperatively to effectuate all

steps necessary to terminate all pending litigation between them, including
submission of this agreement for judicial approval of this Agreement and filing of
a stipulation of dismissal and/or request for dismissal.
Case 1:16-cv-08649-JGK Document 58-1 Filed 01/13/20 Page 5 of 10

6. Non-Disparagement.

(A)

(B)

(C)

(D)

(E)

(F)

No Employee shall publish or communicate to any Person any Disparaging
remarks, comments or statements concerning any Releasee, or any
individual employed by any Releasee.

Employer shall not publish or communicate to any Person any Disparaging
remarks, comments or statements concerning Employees. Employer agrees
that, upon request by a prospective employer, Employer agrees to provide
an Employee with a neutral reference, in which will confirm only an
Employee’s dates of employment, position(s) held, and will advise such
prospective employer that is it Employer’s policy to provide only this such
information.

“Disparaging” shall mean remarks, comments, statements, or
communications (written or oral) that (i) reflect adversely on the business
affairs or practices of the Person being remarked or commented upon, or (ii)
impugn the character, honesty, integrity, morality, business acumen or
abilities in connection with any aspect of the operation of business of the
Person being remarked or commented upon.

“Person” shall mean natural persons (including individuals employed by
Employer or other Releasees), corporations, partnerships, sole
proprietorships, unions, associations, federations or any other kind of entity.

The terms of this Paragraph 7 are Employees’ preference. Nothing in this
Paragraph 7 shall preclude an Employee from a) initiating, testifying,
assisting, complying with a subpoena from, or participating in any manner
with an investigation conducted by a local, state or federal agency, subject
to the terms of Paragraph 3 of this Agreement, or b) filing or disclosing facts
necessary to receive unemployment insurance, Medicaid or other public
benefits to which the Employee is entitled.

Notwithstanding anything in this paragraph, Employees may permissibly
discuss and/or testify the existence and terms and conditions of this
Agreement, and may make truthful statements regarding Employees’
experience when litigating their claims against the Defendant.

7. Severability. If any term, provision, covenant or restriction contained in this
Agreement, or any part thereof, is held by a court of competent jurisdiction, or any
foreign, federal, state, county or local government or any other governmental
regulatory or administrative agency or authority or arbitration panel, to be invalid,
void or unenforceable or against public policy for any reason, the remainder of the
terms, provisions, covenants and restrictions in this Agreement shall remain in full
force and effect.

8. Governing Law. This Agreement shall be governed by and enforced in accordance
with the laws of the State of New York without regard to its conflicts of law
Case 1:16-cv-08649-JGK Document 58-1 Filed 01/13/20 Page 6 of 10

10.

11.

12.

principles. Employees and Employer (i) agree that any lawsuit, proceeding or action
with respect to this Agreement may be brought only in the courts of the State of
New York, (ii) accept unconditionally, the exclusive jurisdiction of such courts,
and (iii) irrevocably waive any objection, including, without limitation, any
objection to the laying of venue based on the grounds of forum non conveniens,
which Employees and Employer may now or hereafter have to the bringing of any
lawsuit, proceeding or action in those jurisdictions.

Headings. The headings in this Agreement are included for convenience of
reference only and shall not affect the interpretation of this Agreement.

Counterparts. This Agreement may be executed and delivered with facsimile or
electronic signature and in two or more counterparts, each of which shall be deemed
an original, but all of which together shal! constitute one and the same instrument.

No Other Assurances. Employees acknowledge that in deciding to sign this
Agreement, Employees have not relied on any promises or commitments, whether
spoken or in writing, made to Employees by any Person, except for what is
expressly stated in this Agreement. This Agreement constitutes the entire
understanding and agreement between each Employee and Employer.

Opportunity for Review.

(A) Each Employee represents and warrants that he: (i) has had sufficient
opportunity to consider this Agreement; (ii) has read this Agreement; (iii)
understands all the terms and conditions hereof; (iv) is not incompetent or
had a guardian, conservator or trustee appointed for Employee; (v) has
entered into this Agreement of Employee’s own free will and volition; (vi)
has duly executed and delivered this Agreement; (vii) has had the
opportunity to review this Agreement with counsel of Employee’s choice
or has chosen voluntarily not to do so; and (viii) understands that this
Agreement is valid, binding and enforceable against the parties hereto in
accordance with its terms.

(B) Each Employee has been offered at least twenty-one (21) calendar days to
consider the terms of this Agreement and seven (7) calendar days from the
date he signs to revoke it. An Employee may revoke only within seven (7)
calendar days after the date on which the Employee signs (“Revocation
Period”). Any such revocation may be made only by a letter signed by the
Employee and delivered to and received by Employer no later than the end
of the Revocation Period.

(C) — Ifany Employee revokes this Agreement during the Revocation Period, this
Agreement shall be void as to such Employee only. This Agreement shall
be binding on all Employees who execute the Agreement and do not revoke
it.
Case 1:16-cv-08649-JGK Document 58-1 Filed 01/13/20 Page 7 of 10

13.

14.

No Admissions. This Agreement shall not be construed as an admission of fact or
liability by any party. This Agreement compromises disputed claims. This
Agreement shall not be admissible in any proceeding as evidence of any fact or
conclusion, except only that this Agreement may be introduced in a proceeding
arising from.a breach of the Agreement.

Signatories’ Representations. The individuals affixing their signatures to this
Agreement represent and warrant that they have the authority to enter into this
Agreement on their own behalf and/or on behalf of the entities they represent.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND TO FULFILL THE
PROMISES SET FORTH HEREIN AND TO RECEIVE THEREBY THE SETTLEMENT
SUM SET FORTH IN THIS AGREEMENT, EMPLOYEES FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION AND DISCUSSION WITH THEIR ATTORNEYS,
ENTER INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE
ALL WAGE CLAIMS THEY HAVE OR MIGHT HAVE AGAINST RELEASEES.

Agreed to and accepted by, on this o day of Janvary, 2026

i

 

 

 

 

 

Edwin Ramos

Agreed to.and accepted by, on this day of 5
Julio Batista IM

Agreed to and accepted by, on this day of >
Fazool Ramjohn
Case 1:16-cv-08649-JGK Document 58-1 Filed 01/13/20 Page 8 of 10

13, NoAdmissions. This Agreement shall not be construed as an admission of fact or
liability by any party, This Agreement compromises disputed claims. This
Agreement shall not be admissible in any proceeding as evidence of any fact or
conclusion, except only that this Agrecment may be introduced in a proceeding
arising from a breach of the Agreement.

14. Signatories’ Representations. The individuals affixing their signatures to this
Agreement represent and warrant that they have the authority to enter into this
Agreement on their own behalf and/or on behalf of the entities they represent.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND TO FULFILL THE
PROMISES SET FORTH HEREIN AND TO RECEIVE THEREBY THE SETTLEMENT
SUM SET FORTH IN THIS AGREEMENT, EMPLOYEES FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION AND DISCUSSION WITH THEIR ATTORNEYS,
ENTER INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE
ALL WAGE CLAIMS THEY HAVE OR MIGHT HAVE AGAINST RELEASEES.

Agreed to and accepted by, on this day of :

 

Edwin Ramos

Agreed to and accepted by, on this a day of JON ,DOZO

x x _ I

io Batista II

Agreed to and accepted by, on this day of :

 

Fazool Ramjohn

Scanned with
CamScanne

   

a
i
Case 1:16-cv-08649-JGK Document 58-1 Filed 01/13/20 Page 9 of 10

13, No Admissions. This Agreement shall not be construed as an admission of fact or
liability by any party. This Agreement compromises disputed claims. This
Agreement shail not be admissible in any proceeding as evidence of any fact or
conclusion, except only that this Agreement may be introduced in a proceeding
arising from a breach of the Agreement.

14. Signatories’ Representations. The individuais affixing their signatures to this
Agreement represent and warrant that they have the authority to enter into this
Agreement on their own behalf and/or on behalf of the entities they represent.

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND TO FULFILL THE
PROMISES SET FORTH HEREIN AND TO RECEIVE THEREBY THE SETTLEMENT
SUM SET FORTH IN THIS AGREEMENT, EMPLOYEES FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION AND DISCUSSION WITH THEIR ATTORNEYS,
ENTER INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE
ALL WAGE CLAIMS TREY HAVE OR MIGHT HAVE AGAINST RELEASEES,

Agreed to and accepted by, on this day of ,

 

Edwin Ramos

Agreed to and accepted by, on this day of ;

 

Julio Batista ITI

Agreed to and accepted by, on this 2 day of dauard 20L0

Z

ie

Fat J
Stee ce! Care FE ;
Fagool Ramjohn = \_/
Case 1:16-cv-08649-JGK Document 58-1 Filed 01/13/20 Page 10 of 10

Agreed to and accepted by, on this 3\_ day of Decemec®, BOA

Richard Vargas

Agreed to and accepted by, on this day of .

 

Parkchester DPS, LLC

By: jue K (ee
a

_—
Name: Uuay R. lopAng +

 

vite. CH emit
